McMurray, Judge.
Defendant was indicted in three counts. The first count was for theft of a motor vehicle and the other two charges were for traffic violations, that is, driving without a license to operate a motor vehicle and driving under the influence of intoxicants. Defendant pleaded guilty to the two misdemeanor counts but as to the felony count he was tried and convicted and sentenced to serve a term of six years. His motion for new trial was denied, and defendant appeals. Held:
1. Five of the six enumerations of error here involve the sufficiency of the evidence to sustain the conviction, that is, of overcoming a presumption of innocence. Defendant’s contention is that he was driving the motor vehicle which was owned by a corporation, that he had been employed by an employee of the corporation, who was in possession of the truck, to load a refrigerator on the same and they then proceeded to several night spots. The employee then went off with at least one female and that he (defendant) was simply driving the truck around the block at the time he was stopped for the traffic violations. The jury simply did not believe his story as to the events of the night which differed considerably from that of the employee who testified that he had left the vehicle running to get it warm and when he returned the truck was missing and that he immediately reported the theft. The evidence was sufficient to authorize the jury to find the defendant guilty. See Ridley v. State, 236 Ga. 147, 149 (1) (223 SE2d 131) and cits.
2. The other enumeration argued by the defendant contends the trial court erred in admitting into evidence the testimony with reference to his unemployment on cross examination by the state. On direct examination defendant contended he was seeking work and was contacted by the employee of the owner of the truck to get him to work two or three hours. He testified that he was there seeking work, and therefore, a thorough and sifting cross examination in regards to his unemployment was relevant and material to the issue raised by the defendant. There is no merit in this complaint.
Submitted November 7, 1978
Decided December 1, 1978.
Walter F. Johnson, Jr., for appellant.
William J. Smith, District Attorney, J. Gray Conger, Haywood Turner, Assistant District Attorneys, for appellee.

Judgment affirmed.


Quillian, P. J., and Webb, J., concur.